Exhibit 10.3

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of March     ,
2013 (the “Grant Date”), between Getty Realty Corp. (the “Company”), and NAME
(“Holder”).

RECITALS

A. The Company has adopted the Getty Realty Corp. 2004 Omnibus Incentive
Compensation Plan (the “Plan”) (the terms of which are hereby incorporated by
reference and made part of this Agreement).

B. The Committee appointed to administer the Plan has determined that it would
be to the advantage and best interest of the Company and its shareholders to
award Restricted Stock Units to Holder as an inducement for Holder to remain in
the service of the Company and as an incentive for increased efforts during such
service, and has advised the Company thereof and instructed the undersigned
officer(s) to award such Restricted Stock Units to Holder, subject to the
restrictions and conditions contained in this Agreement.

AGREEMENTS

In consideration of services to be rendered to the Company and the other mutual
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following definitions ascribed to them:

(a) “Cause” shall mean a determination by the Committee that the Holder’s
service was terminated due to: (i) the Holder’s conviction of any crime (whether
or not involving the Company) constituting a felony in the applicable
jurisdiction; (ii) conduct of the Holder related to the Holder’s service for
which either criminal or civil penalties may be sought against the Holder and/or
the Company; (iii) material violation of the Company’s Business Conduct
Guidelines, including, but not limited to those relating to sexual harassment,
the disclosure or misuse of confidential information, or those set forth in
other Company manuals or statements of policy; or (iv) serious neglect or
misconduct in the performance of the Holder’s duties for the Company or willful
or repeated failure or refusal to perform such duties.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean the Compensation Committee of the Company’s Board of
Directors, or another committee or subcommittee of the Board.

(d) “Disability” shall mean a disability described in Section 22(e)(3) of the
Code. The existence of a Disability shall be determined by the Committee in its
sole and absolute discretion.



--------------------------------------------------------------------------------

(e) “Fair Market Value” of a share of Common Stock as of a given date shall be
(i) the closing price of a share of Common Stock on the principal exchange on
which shares of Common Stock are then trading, if any (or as reported on any
composite index which includes such principal exchange), on the trading day
previous to such date, or if shares were not traded on the trading day previous
to such date, then on the next preceding date on which a trade occurred, or
(ii) if Common Stock is not traded on an exchange but is quoted on Nasdaq or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Common Stock on the trading day previous to such date as
reported by Nasdaq or such successor quotation system, or (iii) if Common Stock
is not publicly traded on an exchange and not quoted on Nasdaq or a successor
quotation system, the Fair Market Value of a share of Common Stock as
established by the Administrator acting in good faith.

(f) “Termination of Service” shall mean, (i) if the Holder is an employee of the
Company or any Subsidiary on the Grant Date, the time when the employee-employer
relationship between the Holder and the Company or any Subsidiary is terminated
for any reason, with or without Cause, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability or Retirement; but
excluding (a) terminations where there is a simultaneous reemployment or
continuing employment of the Holder by the Company or any Subsidiary, (b) at the
discretion of the Committee, terminations which result in a temporary severance
of the employee-employer relationship, and (c) at the discretion of the
Committee, terminations which are followed by the simultaneous establishment of
a consulting relationship by the Company or a Subsidiary with the Holder, and
(ii) if the Holder is a non-employee director of the Company on the Grant Date,
the time when the Holder ceases to be a member of the Board of Directors of the
Company for any reason; provided, however, that for purposes of settlement of
vested Units, Termination of Service shall have the same meaning as “separation
from service” under Section 409A of the Code.

2. Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan and this Agreement, the Company hereby grants X,XXX Restricted Stock Units
(“Units”) to Holder, to be credited to a separate account maintained for Holder
on the books of the Company (the “Account”). On any date, the value of each Unit
shall equal the Fair Market Value of one share of the common stock of the
Company, par value $0.01 per share (“Common Stock”).

3. Vesting.(a) Subject to the accelerated vesting provisions set forth in
Section 3(b) or Section 3(c) below, the Units shall vest, on a cumulative basis,
with respect to 20% of the Units on May 1, 2013 (the “Initial Vesting Date”),
and as to an additional 20% on each succeeding anniversary of the Initial
Vesting Date (such Initial Vesting Date and each succeeding anniversary thereof,
a “Vesting Date”), so as to be 100% vested on the fourth anniversary thereof,
provided that Holder has not incurred a Termination of Service prior to the
respective Vesting Date.

(b) Notwithstanding the foregoing, if the Holder is an employee of the Company
or any Subsidiary on the Grant Date:

 

  1. The Units shall vest as to 100% of the then unvested Units in the Holder’s
Account upon the Holder’s Termination of Service by the Company without Cause;

 

2



--------------------------------------------------------------------------------

  2. The Units shall vest as to 100% of the then unvested Units in the Holder’s
Account upon the Holder’s death prior to Termination of Service; and

 

  3. If the Holder incurs a Termination of Service for any reason other than by
the Company without Cause or death, all Units which have not vested at the time
of such termination shall be automatically forfeited.

(c) Notwithstanding the foregoing, if the Holder is a non-employee director of
the Company on the Grant Date:

 

  1. The Units shall vest as to 100% of the then unvested Units in the Holder’s
Account upon the Holder’s Termination of Service for any reason other than the
Holder voluntarily electing to resign from the Board of Directors, voluntarily
electing not to stand for re-election to the Board of Directors or being
involuntarily removed from the Board of Directors (excluding, for this purpose,
a failure to be re-elected by the stockholders of the Company);

 

  2. The Units shall vest as to 100% of the then unvested Units in the Holder’s
Account upon the Holder’s death prior to Termination of Service; and

 

  3. If the Holder voluntarily resigns from the Board of Directors, voluntarily
elects not to stand for re-election to the Board of Directors or is
involuntarily removed from the Board of Directors (excluding, for this purpose,
a failure to be re-elected by the stockholders of the Company), all Units which
have not vested as of the date that the Holder incurs a Termination of Service
shall be automatically forfeited upon the Termination of Service.

4. Settlement. Each vested Unit credited to the Holder’s Account will be settled
by the Company (and, upon such settlement, cease to be credited to the Holder’s
Account) by either (a) the issuance to the Holder of one share of Common Stock
or (b) a payment to the Holder of an amount equal to the Fair Market Value of a
share of Common Stock on the Settlement Date (hereinafter defined), such
election to be made by the Committee in its sole and absolute discretion.
Settlement of vested Units shall occur on the date (the “Settlement Date”) that
is the earlier to occur of (i) the tenth anniversary of the Grant Date, or
(ii) within 30 days after the Holder’s Termination of Service, unless the Holder
is a “specified employee” within the meaning of Section 409A of the Code at the
time of his/her Termination of Service, in which case settlement shall occur on
the first business day following the six-month anniversary of the Holder’s
Termination of Service.

5. Dividend Equivalent. If on any date the Company pays any dividend on the
Common Stock (the “Payment Date”), then Holder shall receive, within 14 days
after the Payment Date, a cash payment equal to the product of (i) the number of
Units in the Holder’s Account as of the Payment Date, multiplied by (ii) the per
share cash amount of such dividend (or, in the case of a dividend payable in
Common Stock or in property other than cash, the per share equivalent cash value
of such dividend, as determined in good faith by the Committee).

 

3



--------------------------------------------------------------------------------

6. Restrictions. The Units granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. The Holder acknowledges and agrees that, with respect to each
Unit credited to his Account, Holder has no voting rights with respect to the
Company unless and until such Unit is settled in Common Stock.

7. Taxation. When Units become vested, Holder will be obligated to pay all
Social Security, Withholding and other (income based) taxes, that are due and
payable by reason of the vesting of Units on such date. If Holder shall fail to
deliver to the Company the entire amount of such Social Security, Withholding
and other (income based) taxes, prior to the payment of Holder’s next regular
salary payment, then the Company shall have the right to withhold from such
salary payment the unpaid amount of such Social Security, Withholding and other
(income based) taxes. Additionally, upon the settlement of vested Units in cash,
the Company shall have the right to withhold from such cash settlement an amount
sufficient to satisfy all applicable Social Security, Withholding and other
(income based) taxes. Upon the settlement of vested Units in Common Stock, the
Holder shall be required as a condition of such settlement to pay to the Company
by check the amount of any Social Security, Withholding and other (income based)
taxes that the Company determines is required to be paid; provided, however,
that, with the prior written consent of the Committee, the Holder may elect to
satisfy such payment obligation by having the Company withhold from the
settlement that number of shares of Common Stock having a Fair Market Value
equal to the amount of such payment; and provided further, however, that the
number of shares that may be so withheld by the Company shall be limited to that
number of shares of Common Stock having an aggregate Fair Market Value on the
date of such withholding equal to the aggregate amount of the Holder’s payment
obligation on that date (i.e. Holder’s federal and state income and payroll tax
liabilities based upon the applicable minimum statutory withholding rates for
federal and state income and payroll tax purposes).

8. No Effect on Employment or Other Service. Neither this Agreement nor the
Units granted hereunder shall confer upon Holder any right to, or impose upon
Holder any obligation of, continued employment or other service with the Company
and shall not in any way modify or restrict any right the Company or the
Company’s shareholders may otherwise have to terminate such employment or
service.

9. Notices. Any notice hereunder to any party shall be effective upon receipt
(or refusal of receipt) and shall be in writing and delivered personally or sent
by telecopy, or certified or registered mail, postage prepaid, as follows:

If to the Company:

Getty Realty Corp.

125 Jericho Turnpike, Ste. 103

Jericho, NY 11753

Attn: Chairman, Compensation Committee

 

4



--------------------------------------------------------------------------------

If to the Holder, to the address set forth on the signature page hereof, or at
any other address as any party shall have specified by notice in writing to the
other party.

10. Miscellaneous.

(a) All amounts credited to the Holder’s Account under this Agreement shall
continue for all purposes to be a part of the general assets of the Company. The
Holder’s interest in the Account shall make him only a general, unsecured
creditor of the Company.

(b) This Agreement, together with the Plan, constitutes the entire agreement of
the parties with respect to the subject matter hereof and may not be modified or
amended except by a written agreement signed by the Company and Holder. In the
event that any provision of this Agreement shall conflict with any provision of
the Plan, the provision of this Agreement shall control, except to the extent
that the same would violate applicable law.

(c) Capitalized terms not defined herein shall have the meaning ascribed to such
terms in the Plan.

(d) The Units shall be subject to adjustment in accordance with Section 8.3 of
the Plan. The Administrator shall ensure that any action taken pursuant to
Section 8.3(a) through 8.3(f) of the Plan shall comply with the provisions of
Section 409A of the Code if and to the extent that the Units constitute deferred
compensation within the meaning of Section 409A of the Code.

(e) No waiver of any breach or default hereunder shall be considered valid
unless in writing, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.

(f) Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company and its successors and
assigns and the Holder and his heirs and personal representatives.

(g) If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

(h) The section headings contained herein are for the purposes of convenience
only and are not intended to define or limit the contents of said sections.
Except as may otherwise be expressly provided, all references herein to
“Section” or “Sections” shall mean the applicable section or sections of this
Agreement.

(i) Words in the singular shall be read and construed as though in the plural
and words in the plural shall be read and construed as though in the singular in
all cases where they would so apply.

(j) This Agreement may be executed in one or more counterparts, all of which
taken together shall be deemed one original.

 

5



--------------------------------------------------------------------------------

(k) This Agreement shall be deemed to be a contract under the laws of the State
of New York and for all purposes shall be construed and enforced in accordance
with the internal laws of said state without regard to the principles of
conflicts of law.

(l) 409A Savings Clause. This Agreement and the Units granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This Agreement and the Units shall be administered, interpreted, and construed
in a manner consistent with Section 409A of the Code. Should any provision of
this Agreement be found not to comply with, or otherwise be exempt from, the
provisions of Section 409A of the Code, such provision shall be modified and
given effect (retroactively if necessary), in the sole discretion of the
Administrator, and without the consent of the Holder, in such manner as the
Administrator determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code. If the Company or
Administrator by its operation of the Plan or this Agreement and by no fault of
the Holder causes this Agreement to fail to meet the requirements of paragraphs
(2), (3) or (4) of Section 409A(a) of the Code, the Company shall reimburse the
Holder for interest and additional tax payable with respect to previously
deferred compensation as provided in Section 409A(a)(1)(B) of the Code incurred
by the Holder including a tax “gross-up” on such reimbursement. Any such
reimbursement and tax gross-up payment shall be calculated in good faith by the
Administrator and shall be paid by the end of the Holder’s taxable year next
following the Holder’s taxable year in which the related taxes are remitted to
the taxing authority. Notwithstanding anything in the Plan to the contrary, in
no event shall the Administrator exercise its discretion to accelerate the
payment or settlement of the Units unless and to the extent that such
accelerated payment or settlement is permissible under Treasury Regulation
1.409A-3(j)(4) or any successor provision. Each amount payable under this
Agreement as a dividend equivalent payment or as a payment upon vesting or
settlement of the Units is designated as a separate identified payment for
purposes of Section 409A of the Code.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

GETTY REALTY CORP. By:  

 

  David Driscoll, CEO

 

 

Name Address Town, State Zip XXX-XX-XXXX Certificate # 20XX-X-XXX X,XXX
Restricted Stock Units

 

6